I concur in the opinion of Judge YOUNG. I shall, however, elaborate on one point. We all agree the fact that Mr. Justice Pratt has gone into the military service does not create a vacancy in the office, and there can be no one designated to fill that office under the provisions of § 10 of Art. *Page 401 
VII of the constitution dealing with the filling of vacancies. That provision deals with offices that are vacant due to death, resignation or otherwise — that is an office where there is no one who could lawfully occupy the same. Since the office is not vacant but Justice Pratt is temporarily in a position which measurably prevents or disqualifies him from actually participating in consideration of the cases now being heard by the court, Sec. 2 of Art. VIII of the constitution applies. Here the constitution itself provides that when a Justice of the Supreme Court, for reasons which does not vacate his office, cannot reasonably perform the duties thereof, those duties shall be performed by a district judge called in by the other members of the court. The constitution having prescribed how such positions shall be filled in the Supreme Court, it is not within the power of this court, or of the legislature or of the governor to provide for, or otherwise select a person to discharge such duties. The prevailing opinion correctly so holds.